Citation Nr: 0817241	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  99-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision (mailed in July 
1996) by the above Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
chronic gastritis and assigned a noncompensable disability 
rating, effective January 4, 1996, the date of the initial 
grant of service connection based upon the date of claim.  In 
April 2005, the RO increased the veteran's disability rating 
to 10 percent, effective from June 2004.  The RO subsequently 
granted an earlier effective date of January 4, 1996, for the 
grant of the 10 percent increased rating.  

The veteran was advised of the grant of the increased rating 
and earlier effective date by letters dated in April 2005 and 
February 2006, respectively.  However, she did not withdraw 
her appeal.  In accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the veteran will generally be presumed to be seeking 
the highest rating available, and it follows that a partial 
grant of an increased rating does not terminate an appeal.  
Thus, the appeal continues.  

In April 2001, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  In November 
2006, the Board remanded the claim for additional evidentiary 
development.  All requested development has been completed.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected chronic gastritis, with 
chest pain, is characterized by esophageal reflux, hiatal 
hernia, gastritis, and duodenitis.  The veteran experiences 
persistent upper abdominal pain, heartburn which radiates to 
her back, chronic constipation, 

and chest pain.  The veteran also occasionally experiences 
dysphagia, hematochezia, and melena, but has consistently 
denied experiencing nausea, vomiting, and gross rectal 
bleeding.  There is no evidence of material weight gain, 
moderate anemia, or multiple small, eroded or ulcerated areas 
associated with her service-connected gastrointestinal 
disability.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an initial 30 percent disability rating, and no 
higher, for service-connected gastritis, with chest pain, are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the 

initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, 

medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id., 
at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

As noted, the Court held in Pelegrini, supra, that a VCAA 
notice must be provided to a claimant before the initial RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The Board finds VA has 
satisfied its duty the veteran by providing content complying 
notice and proper subsequent VA process.  

In this regard, the Board notes the VCAA duty to notify was 
satisfied by way of a letters sent to the veteran in May 2004 
and December 2006 that fully addressed all four notice 
elements.  The letters informed the veteran of what evidence 
was required to substantiate her claim and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  In addition, the Board notes 
the December 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the May 2005 and December 2006 letters, 
together with the substantial development of the veteran's 
claim before and after providing notice, rendered the notice 
error non-prejudicial.  In this regard, the Board notes that, 
while the VCAA letters did not specifically conform to all of 
the requirements provided in Vazquez-Flores, the veteran was 
advised of her opportunities to submit additional evidence 
and was informed that, at a minimum, she needed to submit 
evidence showing her service-connected disability had 
increased in severity.  The Board also notes the veteran was 
informed of how disability ratings are assigned.  

Subsequently, SSOCs dated in April 2005, June 2006, and 
January 2008 notified the veteran of the evidence that had 
been received in support of her claim, and provided her with 
yet an additional 60 days to submit more evidence.  The SSOCs 
also discussed the evidence included in the record, provided 
her with the criteria necessary for entitlement to a higher 
disability rating for her service-connected gastrointestinal 
disability, and provided the reasons why her claim was being 
denied.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision, and our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
See Vazquez-Flores, supra, at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 1999 to 
March 2005, and the veteran has submitted private medical 
records from all private physicians who have treated her 
service-connected gastrointestinal disability.  The veteran 
was also afforded VA examinations in June 2004 and January 
2007, and she was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for chronic gastritis was 
established in June 1996, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7304, effective 
January 4, 1996.  In granting the noncompensable rating, the 
RO considered the report of an esophagogastroduodenoscopy 
(EGD), which revealed mild to moderate gastritis and mild 
distal esophagitis, as well as evidence showing that she 
complained of persistent perigastric tenderness.  The RO 
determined the evidence did not show the veteran's service-
connected gastrointestinal disability was manifested by mild, 
recurring symptoms which occurred once or twice yearly.  

The veteran appealed the RO's determination and, in April 
2005, the RO increased her disability rating to 10 percent, 
effective June 11, 2004.  In making this determination, the 
RO considered private medical records, VA outpatient 
treatment records, and a June 2004 VA examination report, 
which contained evidence establishing that the veteran 
experienced chest pain as a result of her service-connected 
gastrointestinal disability.  In that decision, the RO also 
changed the diagnostic code under which the veteran's 
disability is rated from Diagnostic Code 7304 to DC 7307.  

The veteran appealed the effective date of the grant of the 
increased rating and, in December 2005, the RO granted an 
earlier effective date of January 4, 1996, for the 10 percent 
increased rating.  The effective date was established from 
the date of the veteran's original claim for service 
connection.  

The veteran has asserted that her service-connected 
disability warrants a disability rating higher than 10 
percent.  

As noted, the veteran's service-connected gastrointestinal 
disability is rated 10 percent disabling under DC 7307, which 
provides the rating criteria for hypertrophic gastritis.  
Under DC 7307, hypertrophic gastritis identified by 
gastroscope warrants a 10 percent rating when chronic with 
small nodular lesions and symptoms; a 30 percent rating when 
chronic with multiple small eroded or ulcerated areas and 
symptoms; and a 60 percent rating when chronic with severe 
hemorrhages or large ulcerated or eroded areas.  

Review of the pertinent evidence reveals the veterans' 
service-connected gastrointestinal disability is manifested 
by esophageal reflux, hiatal hernia, gastritis, and 
duodenitis.  See August 1998 EGD report.  The preponderance 
of the evidence shows the veteran has consistently reported 
experiencing upper abdominal pain, heartburn that radiates to 
her back, chronic constipation, and chest pains associated 
with her service-connected disability.  The evidence also 
shows she occasionally experiences dysphagia (difficulty 
swallowing), hematochezia (bloody stools), and melena (black 
stools).  However, the veteran has consistently denied 
experiencing 

nausea, vomiting, and gross rectal bleeding.  See private 
medical records from Dr. M.W.B., dated from November 1997 to 
October 2003; VA examination reports dated in June 2004 and 
January 2007.

In evaluating the veteran's claim under DC 7307, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 10 percent.  In making 
this determination, the Board notes that, while the veteran 
has been diagnosed with gastritis, the preponderance of the 
evidence does not reflect that she has multiple small, eroded 
or ulcerated areas associated with her service-connected 
disability.  In this regard, the Board notes that EGDs 
conducted in August 1998 and August 2002 did not reveal 
evidence of tumors, polyps, or ulcerations in the veteran's 
esophagus, stomach, or duodenum.  Therefore, the Board finds 
DC 7307 does not assist the veteran in obtaining a disability 
rating higher than 10 percent.  

The Board has further considered the veteran's service-
connected gastrointestinal disability under all potentially 
applicable diagnostic codes.  However, DCs 7203 to 7205 are 
not for application because the veteran has never been 
diagnosed with stricture, spasm, or diverticulum of the 
esophagus.  Likewise, she has never been diagnosed with a 
gastric, duodenal, marginal, inguinal, ventral, or femoral 
ulcer; therefore, DCs 7304 to 7306 and 7338 to 7340 are not 
for application.  

As noted above, the veteran's service-connected 
gastrointestinal disability is manifested by a hiatal hernia.  
Under DC 7346, a 10 percent rating is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
rating of less severity; a 30 percent evaluation is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  


Therefore, in evaluating the veteran's claim under DC 7346, 
the Board again notes the evidence shows she has consistently 
complained of upper abdominal pain, dysphagia, and pyrosis 
(heartburn).  See private medical records from Dr. M.W.B. 
dated from November 1997 to October 2003; see also January 
2007 VA examination report.  The evidence also shows the 
veteran has consistently reported that the heartburn she 
experiences radiates to her back.  See private medical 
records dated August 1998 and July 2003.  At the April 2001 
hearing, the veteran testified that she also experiences 
regurgitation due to her difficulty swallowing.  In addition 
to the foregoing, the evidence shows the veteran also 
experiences chest pain and disturbance of bowel habit, as she 
has episodes of constipation and diarrhea, as well as black 
and/or bloody stools occasionally.  She also takes medication 
regularly to treat her gastrointestinal symptoms.  In sum, 
the evidence shows the veteran's service-connected 
gastrointestinal disability produces a considerable 
impairment of health, raising a reasonable doubt as to her 
entitlement to a higher rating.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that her symptoms, 
as shown throughout the entire claim and appeal period, more 
nearly approximate the level of disability contemplated by 
the 30 percent rating under DC 7346.  

The next higher, 60 percent rating is not warranted, however, 
because the evidence does not reflect that the veteran has 
had material weight gain associated with her gastrointestinal 
disability or currently manifests moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  In this regard, the Board notes that, while the 
veteran lost about 40 pounds in 2003, the evidence shows that 
her significant weight loss was due to therapy she received 
to treat her non-service-connected hepatitis C.  See July 
2003 private medical record.  In addition, the evidentiary 
record does not contain any clinical findings of anemia, and 
the Board finds that, while the veteran's gastrointestinal 
symptoms clearly impair her health, the evidence does not 
show symptoms that more nearly approximate a severe 
impairment of health due to her service-connected disability.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  After 
resolving all reasonable doubt in favor of the veteran, the 
Board 

finds the preponderance of the evidence supports that grant 
of an initial 30 percent rating for service-connected chronic 
gastritis thought the entire claim and appeal period.  See 
38 U.S.C.A. § 5107(b); Gilbert, Fenderson, supra.


ORDER

Entitlement to an initial 30 percent disability rating for 
service-connected chronic gastritis, with chest pain, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


